


109 HR 5969 IH: To amend part D of title XVIII of the Social Security Act

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5969
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Doggett (for
			 himself, Mr. Rangel,
			 Mr. Stark,
			 Mr. Hoyer,
			 Mr. Clyburn,
			 Mr. Larson of Connecticut,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Neal of Massachusetts,
			 Mr. McNulty,
			 Mr. Becerra,
			 Mrs. Jones of Ohio,
			 Mr. Emanuel,
			 Mr. Abercrombie,
			 Mr. Ackerman,
			 Mr. Allen,
			 Mr. Andrews,
			 Mr. Baca, Ms. Baldwin, Mr.
			 Berman, Mr. Berry,
			 Mr. Bishop of Georgia,
			 Mr. Bishop of New York,
			 Ms. Corrine Brown of Florida,
			 Mr. Brown of Ohio,
			 Mr. Butterfield,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Cardoza,
			 Ms. Carson,
			 Mrs. Christensen,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Conyers, Mr. Costello,
			 Mr. Crowley,
			 Mr. Cuellar,
			 Mr. Cummings,
			 Mr. Davis of Alabama,
			 Mr. Davis of Illinois,
			 Ms. DeGette,
			 Mr. Delahunt,
			 Ms. DeLauro,
			 Mr. Dicks,
			 Mr. Doyle,
			 Mr. Edwards,
			 Mr. Engel,
			 Mr. Farr, Mr. Fattah, Mr.
			 Filner, Mr. Frank of
			 Massachusetts, Mr.
			 Gonzalez, Mr. Gordon,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Harman,
			 Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Hinchey,
			 Mr. Hinojosa,
			 Mr. Honda,
			 Mr. Inslee,
			 Mr. Israel,
			 Mr. Jackson of Illinois,
			 Ms. Jackson-Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Kaptur,
			 Mr. Kennedy of Rhode Island,
			 Mr. Kildee,
			 Ms. Kilpatrick of Michigan,
			 Mr. Kucinich,
			 Mr. Langevin,
			 Ms. Lee, Mrs. Lowey, Mrs.
			 Maloney, Ms. Matsui,
			 Ms. McCollum of Minnesota,
			 Mr. McGovern,
			 Ms. McKinney,
			 Mr. Meehan,
			 Mr. Meek of Florida,
			 Mr. Meeks of New York,
			 Ms. Millender-McDonald,
			 Mr. Miller of North Carolina,
			 Mr. George Miller of California,
			 Mr. Mollohan,
			 Ms. Moore of Wisconsin,
			 Mr. Moran of Virginia,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Oberstar,
			 Mr. Olver,
			 Mr. Ortiz,
			 Mr. Owens,
			 Mr. Pallone,
			 Mr. Pascrell,
			 Mr. Pastor,
			 Mr. Payne,
			 Mr. Price of North Carolina,
			 Mr. Reyes,
			 Ms. Roybal-Allard,
			 Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California,
			 Ms. Loretta Sanchez of California,
			 Mr. Sanders,
			 Ms. Schakowsky,
			 Ms. Schwartz of Pennsylvania,
			 Mr. Scott of Virginia,
			 Mr. Scott of Georgia,
			 Mr. Serrano,
			 Ms. Slaughter,
			 Ms. Solis,
			 Mr. Thompson of Mississippi,
			 Mr. Tierney,
			 Mr. Towns,
			 Mr. Udall of New Mexico,
			 Mr. Van Hollen,
			 Ms. Velázquez,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Ms. Watson,
			 Mr. Watt, Mr. Waxman, Mr.
			 Weiner, Mr. Wexler,
			 Ms. Woolsey,
			 Mr. Wu, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to assist low-income individuals in obtaining subsidized prescription drug
		  coverage under the Medicare prescription drug program by expediting the
		  application and qualification process, by increasing the maximum permissible
		  resource level for eligibility for such subsidies, and by waiving any late
		  enrollment penalty for the first 24 uncovered months.
	
	
		1.Short titleThis Act may be cited as the
			 Prescription Coverage Now Act of 2006.
		2.Expediting
			 low-income subsidies under the Medicare prescription drug program
			(a)In
			 generalSection 1860D–14 of
			 the Social Security Act (42 U.S.C. 1395w–114) is amended by adding at the end
			 the following new subsection:
				
					(e)Expedited
				application and eligibility process
						(1)Expedited
				process
							(A)In
				generalThe Secretary shall
				provide for an expedited process under this subsection for the qualification
				for low-income assistance under this section through a request by the Secretary
				to the Secretary of the Treasury as provided in subparagraphs (B) and (C) for
				information sufficient to identify whether the individual involved is likely
				eligible for subsidies under this section based on such information and the
				amount of premium and cost-sharing subsidies for which they would qualify based
				on such information. Such process shall be conducted in cooperation with the
				Commissioner of Social Security.
							(B)Opt in for newly
				eligible individualsNot later than 60 days after the date of the
				enactment of this subsection, the Secretary shall ensure that, as part of the
				Medicare enrollment process, enrolling individuals—
								(i)receive
				information describing the low-income subsidy provided under this section;
				and
								(ii)are provided the
				opportunity to opt-in to the expedited process described in this subsection by
				giving consent for the Secretary to screen the beneficiary for eligibility for
				such subsidy through a request to the Secretary of the Treasury under section
				6103(l)(7) of the Internal Revenue Code of 1986.
								(C)Transition for
				currently eligible individualsIn the case of any part D eligible
				individual to which subparagraph (B) did not apply at the time of such
				individual’s enrollment, the Secretary shall, as soon as practicable after
				implementation of subparagraph (B), request in writing that the Secretary of
				the Treasury disclose, pursuant to section 6103(l)(21) of the Internal Revenue
				Code of 1986, whether such individual has either filed no income tax return or
				whether such individual’s income tax return indicates likely eligibility for
				the low-income subsidy provided under this section.
							(2)Notification of
				potentially eligible individualsUnder such process, in the case of each
				individual identified under paragraph (1) who has not otherwise applied for, or
				been determined eligible for, benefits under this section (or who has applied
				for and been determined ineligible for such benefits based only on excess
				resources), the Secretary shall send them a letter (using basic, uncomplicated
				language) containing the following:
							(A)EligibilityA
				statement that, based on the information obtained under paragraph (1), the
				individual is likely eligible for low-income subsidies under this
				section.
							(B)Amount of
				subsidiesA description of the amount of premium and cost-sharing
				subsidies under this section for which the individual would likely be eligible
				based on such information.
							(C)Enrollment
				opportunityIn case the individual is not enrolled in a
				prescription drug plan or MA–PD plan—
								(i)a
				statement that—
									(I)the individual has
				the opportunity to enroll in a prescription drug plan or MA–PD plan for
				benefits under this part, but is not required to be so enrolled; and
									(II)if the individual
				has creditable prescription drug coverage, the individual need not so
				enroll;
									(ii)a
				list of the prescription drug plans and MA–PD plans in which the individual is
				eligible to enroll;
								(iii)an enrollment
				form that may be used to enroll in such a plan by mail and that provides that
				if the individual wishes to enroll but does not designate a plan, the Secretary
				is authorized to enroll the individual in such a prescription drug plan
				selected by the Secretary; and
								(iv)a
				statement that the individual may also enroll online or by telephone, but, in
				order to qualify for low-income subsidies, the individual must complete the
				attestation described in subparagraph (D) or otherwise apply for such
				subsidies.
								(D)AttestationA
				one-page application form that provides for a signed attestation, under penalty
				of law, as to the amount of income and assets of the individual and constitutes
				an application for the low-income subsidies described in subparagraph (B). Such
				form—
								(i)shall not require
				the submittal of additional documentation regarding income or assets;
								(ii)shall permit the
				appointment of a personal representative described in paragraph (6); and
								(iii)may provide for
				the specification of a language (other than English) that is preferred for
				subsequent communications with respect to the individual under this
				part.
								(E)Information on
				SHIPInformation on how the individual may contact the State
				Health Insurance Assistance Program (SHIP) for the State in which the
				individual is located in order to obtain assistance regarding enrollment and
				benefits under this part.
							If a State
				is doing its own outreach to low-income seniors regarding enrollment and
				low-income subsidies under this part, such process shall be coordinated with
				the State’s outreach effort.(3)Follow-up
				communicationsIf the
				individual does not respond to the letter described in paragraph (2) either by
				making an enrollment described in paragraph (2)(C), completing an attestation
				described in paragraph (2)(D), or declining either or both, the Secretary shall
				make additional attempts to contact the individual to obtain such an
				affirmative response.
						(4)Hold-harmlessUnder
				such process, if an individual in good faith and the absence of fraud executes
				an attestation described in paragraph (2)(D) and is provided low-income
				subsidies under this section on the basis of such attestation, if the
				individual is subsequently found not eligible for such subsidies, there shall
				be no recovery made against the individual because of such subsidies improperly
				paid.
						(5)Use of
				authorized representativeUnder such process, with proper
				authorization (which may be part of the attestation form described in paragraph
				(2)(D)), an individual may authorize another individual to act as the
				individual’s personal representative with respect to communications under this
				part and the enrollment of the individual under a prescription drug plan (or
				MA–PD plan) and for low-income subsidies under this section.
						(6)Use of preferred
				language in subsequent communicationsIn the case an attestation
				described in paragraph (2)(D) is completed and in which a language other than
				English is specified under clause (iii) of such paragraph, the Secretary shall
				provide that subsequent communications to the individual under this part shall
				be in such language.
						(7)ConstructionNothing
				in this subsection shall be construed as precluding the Secretary from taking
				additional outreach efforts to enroll eligible individuals under this part and
				to provide low-income subsidies to eligible
				individuals.
						.
			(b)Transitional
			 disclosure of return information for purposes of providing low-income subsidies
			 under Medicare
				(1)In
			 generalSubsection (l) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(21)Transitional
				disclosure of return information for purposes of providing low-income subsidies
				under Medicare
							(A)In
				generalThe Secretary, upon
				written request from the Secretary of Health and Human Services under section
				1860D–14(e)(1) of the Social Security Act for an individual described in
				subparagraph (C) of such section, shall disclose to officers and employees of
				the Department of Health and Human Services and the Social Security
				Administration with respect to a taxpayer for the applicable year—
								(i)(I)whether the adjusted gross income, as
				modified in accordance with specifications of the Secretary of Health and Human
				Services for purposes of carrying out such section, of such taxpayer and, if
				applicable, such taxpayer’s spouse, for the applicable year, exceeds the
				amounts specified by the Secretary of Health and Human Services as indicating
				likely eligibility for the low-income subsidy provided under section 1860D–14
				of such Act,
									(II)whether the return was a joint return,
				and
									(III)the applicable year, or
									(ii)if applicable,
				the fact that there is no return filed for such taxpayer for the applicable
				year.
								(B)Definition of
				applicable yearFor the purposes of this paragraph, the term
				applicable year means the most recent taxable year for which
				information is available in the Internal Revenue Service’s taxpayer data
				information systems, or, if there is no return filed for such taxpayer for such
				year, the prior taxable year.
							(C)Restriction on
				use of disclosed informationReturn information disclosed under
				this paragraph may be used only for the purposes of identifying eligible
				individuals for, and administering—
								(i)low-income
				subsidies under section 1860D–14 of the Social Security Act, and
								(ii)the Medicare
				Savings Program implemented under clauses (i), (iii), and (iv) of section
				1902(a)(10)(E) of such Act.
								(D)TerminationReturn
				information may not be disclosed under this paragraph after the date that is
				one year after the date of the enactment of this
				paragraph.
							.
				(2)ConfidentialityParagraph
			 (3) of section 6103(a) of such Code is amended by striking or
			 (20) and inserting (20), or (21).
				(3)Procedures and
			 recordkeeping related to disclosuresParagraph (4) of section
			 6103(p) of such Code is amended by striking or (20) each place
			 it appears and inserting (20), or (21).
				(4)Unauthorized
			 disclosure or inspectionParagraph (2) of section 7213(a) of such
			 Code is amended by striking or (20) and inserting (20),
			 or (21).
				3.Increase in
			 permitted resources to obtain low-income subsidies
			(a)Increase in
			 resource limitsSubparagraph
			 (E) of section 1860D–14(a)(3) of the Social Security Act (42 U.S.C.
			 1395ww–114(a)(3)) is amended—
				(1)in subclause (I),
			 by striking for 2006 and inserting for months in 2006
			 before the first day of the first month beginning after the date of the
			 enactment of the Prescription Drug Now Act of 2006 and by striking
			 and at the end;
				(2)by
			 redesignating subclause (II) as subclause (III);
				(3)by inserting after subclause (I) the
			 following new subclause:
					
						(II)for months in
				2006 beginning with the first month that begins after the date of the enactment
				of the Prescription Drug Now Act of 2006, $50,000 (or $100,000 in the case of
				the combined value of the individual's assets or resources and the assets or
				resources of the individual's spouse);
				and
						;
				and
				(4)in
			 the last sentence, by striking subclause (II) and inserting
			 subclause (III).
				(b)Not counting
			 value of life insurance as resourceSuch section is further
			 amended—
				(1)in
			 subparagraphs (D) and (E), by inserting , except as provided in
			 subparagraph (G) after supplemental security income
			 program; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(G)Exclusion of life
				insurance in resourcesFor purposes of subparagraphs (D) and (E),
				the value of a life insurance policy shall not be counted as a resource for
				months beginning after the date of the enactment of this
				subparagraph.
						.
				4.Waiver of late
			 enrollment penalty for subsidy eligible individuals for first 24 months of
			 non-enrollmentSection
			 1860D–13(b)(3)(B) of the Social Security Act (42 U.S.C. 1395w–113(b)(3)(B)) is
			 amended by inserting before the period at the end the following: ,
			 except that in the case of a subsidy eligible individual (as defined in section
			 1860D–14(a)(3)(A)) the first 24 uncovered months shall not be
			 counted.
		
